Citation Nr: 0001174	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-06 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to an increased rating for residuals of 
fracture of the distal right radius, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from April 1985 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1991 and June 1995 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
bilateral pes planus and an increased rating for residuals of 
a fracture of the distal right radius are plausible and all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's bilateral pes planus preexisted service, 
but underwent an increase in severity during service.  

3.  The veteran's service-connected residuals of a fracture 
of the distal right radius are manifested by decreased grip 
strength of 50 percent, tenderness, soreness, fatigability 
and weakness in movement secondary to pain approximating 
favorable ankylosis; unfavorable ankylosis or nonunion of the 
radius with loss of bone substance are not demonstrated.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral pes planus and an increased rating for residuals of 
a fracture of the distal right radius are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  Bilateral pes planus preexisted active service and was 
aggravated during such service.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. § 3.306(b) (1999).  

3.  The criteria for a 30 percent evaluation for residuals of 
a fracture of the distal right radius have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5210, 
5212, 5213, 5214, 5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pes Planus

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for bilateral pes planus is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded a VA examination 
and a personal hearing, and treatment records have been 
obtained.  The Board is satisfied that all available relevant 
evidence has been obtained regarding this claim, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

The report of the veteran's October 1984 service entrance 
examination reflects that she had pes planus that was 
asymptomatic.  A November 1990 service medical record 
reflects that the veteran was seen with complaints of sore 
arches.  Examination showed moderate bilateral pes planus.  
The assessment included that the pes planus should respond 
well to arch supports.  She was given sneakers to wear for 
two months and placed on a profile of no prolonged walking, 
running or aerobics.  She was seen again in December 1990 for 
follow-up for painful arches.  Her arch supports were in and 
she was having them fitted.  She was seen again in 
February 1991 with complaints of painful feet.  Her right 
arch was painful and her right foot was swollen.  The 
assessment was plantar fascia strain and she was given a 
wooden shoe to wear.  The report of her January 1991 service 
separation examination reflects that she had pes planus.  

The report of an August 1991 VA orthopedic examination 
reflects that the veteran had Grade 3 flat feet with rather 
marked pronation.  A July 1992 VA outpatient treatment record 
reflects the impression of pes planus with plantar fascia 
strain.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during wartime service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

At the time of the veteran's entrance into service her pes 
planus was noted to be asymptomatic.  In the fall of 1990 the 
veteran's pes planus became symptomatic and even though she 
received inservice treatment, the level of her pes planus 
disability continued to be greater than it was prior to 
service because it continued to be symptomatic as is 
demonstrated by the post service VA examination and treatment 
record.  Since the pes planus underwent an increase in 
severity during wartime service there is a presumption of 
aggravation.  The record does not contain any evidence to 
rebut this presumption, noting that during and subsequent to 
service the veteran's pes planus continued to be symptomatic.  
Therefore, service connection may be granted for bilateral 
pes planus on the basis of aggravation.  Verdon v. Brown, 8 
Vet. App. 529 (1996).  


II.  Right Wrist

The Board finds that the veteran's claim for an increased 
rating for residuals of a fracture of the distal right radius 
is plausible and capable of substantiation, and thus, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
veteran has been afforded multiple VA examinations and a 
personal hearing, and treatment and vocational rehabilitation 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589, (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of an August 1995 VA orthopedic examination 
reflects that the veteran reported persistent problems with 
her wrist including aching, pain, soreness, tenderness, 
occasional swelling, and sometimes paresthesia.  Overuse and 
a lot of repetitive grip and grasping were hard and difficult 
for her.  At times she wore a brace and weather changes 
bothered it.  On examination there was no swelling or 
deformity.  There was some tenderness and soreness over the 
radial aspect of the wrist.  There was excellent full range 
of motion with excellent grip and grasp.  The diagnosis was 
residuals of fracture of the right wrist.  

The report of a March 1997 VA orthopedic examination reflects 
that the veteran continued to report aching, soreness, pain, 
and tenderness in the radial aspect of the wrist.  She was 
right-handed.  She reported difficulties using the wrist and 
could not do a lot of heavy repetitive grip and grabbing of 
objects.  She wore a brace at times and took medication, 
including Motrin.  On examination there was pain, soreness, 
aching and tenderness to palpation and pain with motion.  
Dorsiflexion of the wrist was accomplished to 60 degrees, 
palmar flexion was to 75 degrees and radial ulnar deviation 
was to 20 degrees.  There was approximately 50 percent 
reduction in strength in the right hand grip.  The diagnosis 
included residual fracture of right radial styloid.  

The report of a May 1999 VA orthopedic examination reflects 
the veteran's complaints of pain, swelling, stiffness, and 
limited motion.  With heavy repetitive use the veteran had 
increasing soreness and tenderness.  The veteran worked as a 
social worker and was able to do her job.  She was able to 
perform normal daily activities.  She wore a brace.  On 
examination there were tenderness and soreness over the 
distal radius.  Dorsiflexion was accomplished to 65 degrees, 
palmar flexion was to 65 degrees, radial deviation was to 
20 degrees, and ulnar deviation was to 40 degrees with pain 
at the extremes of motion.  She had good grip grasp with a 
50 percent decrease in grip strength.  The diagnosis included 
residual postoperative fracture of the right wrist.  The 
examiner indicated that the fracture and resulting pain could 
cause functional limitations with heavy and repetitive use 
and any change in range of motion could not be recorded 
unless it was measured at the time of the flare-up.  The 
veteran did have fatigability and weakness in movement 
secondary to pain.  

The veteran's service-connected right wrist disability has 
been evaluated under the provisions of Diagnostic Code 5215 
of the Rating Schedule.  Diagnostic Code 5215 provides that 
limitation of motion of the wrist to less than 15 degrees of 
dorsiflexion or where palmar flexion is limited in line with 
the forearm, a 10 percent evaluation is for assignment.  
Diagnostic Code 5214 provides that if there is ankylosis of 
the wrist of the major extremity that is favorable in 20 to 
30 degrees of dorsiflexion, a 30 percent evaluation is for 
assignment.  Unfavorable ankylosis in any position other than 
palmar flexion or with ulnar or radial deviation warrants a 
40 percent evaluation.  Diagnostic Code 5213 provides that 
with loss of supination and pronation with the hand fixed, a 
40 percent evaluation is for assignment.  Diagnostic 
Code 5212 provides that a 40 percent evaluation may be 
assigned for nonunion of the radius in the lower half with 
false movement.  Diagnostic Code 5210 provides that a 
50 percent evaluation may be assigned for the major extremity 
if there is nonunion of the radius and ulna with flail false 
joint.  

The 10 percent evaluation assigned under Diagnostic Code 5215 
is the maximum schedular evaluation that may be assigned 
under this diagnostic code.  In evaluating the veteran's 
right wrist disability the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Board has considered the 
veteran's testimony and has reviewed records relating to VA 
treatment.  The VA treatment indicates the veteran's ongoing 
complaints and limitations with respect to her right wrist.  
With consideration that competent medical evidence indicates 
that the veteran does experience functional limitations with 
repeated use and does have fatigability and weakness as well 
as indicating that she experiences a 50 percent loss of grip 
strength, and with consideration that the veteran wears a 
splint on her wrist a substantial portion of time, the Board 
concludes that the evidence indicates that symptoms 
associated with the service-connected right wrist disability 
exceed those symptoms that are provided for in Diagnostic 
Code 5214.  Further, the Board concludes that the evidence is 
in equipoise with respect to whether or not the symptoms 
associated with the right wrist disability more nearly 
approximate the criteria for favorable ankylosis of the right 
wrist.  Diagnostic Code 5214 provides that a 30 percent 
evaluation will be assigned for favorable ankylosis of the 
major wrist.  In resolving all doubt in the veteran's behalf, 
a 30 percent evaluation for residuals of a fracture of the 
distal right radius is warranted.  However, a preponderance 
of the evidence is against an evaluation higher than the 
30 percent assigned.  In this regard, there is no competent 
medical evidence that the veteran experiences unfavorable 
ankylosis of the right wrist, or that she has nonunion with 
loss of bone or flail false joint.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 30 percent that has been assigned herein 
under any other applicable diagnostic code.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  Only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to disability.  In 
this case, consideration of an extraschedular rating has not 
been expressly raised.  Further, the Board has reviewed the 
veteran's vocational rehabilitation file and the claims file 
and the record does not contain evidence of "exceptional or 
unusual" circumstances that would preclude the use of the 
regular rating schedule.  In this regard, the record does not 
indicate that the service-connected disability has required 
frequent hospitalizations and the record does indicate that 
the veteran is employed and maintaining her job.  


ORDER

Service connection for bilateral pes planus based on 
aggravation is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  


An increased rating of 30 percent for residuals of a fracture 
of the distal right radius is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

